Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-17 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 20150258136) in view of JP 2017210433.

6. Lucas teaches a composition for the treatment of oxidative stress in human or animal by eliminating free radicals using hydrogen molecules dissolved in the water or saline. See Para [0001]-[0003], [0007] and claims. The concentration of molecular hydrogen is taught to be 0.4 mmol or 0.8 mg. The treatment of conditions, such as stroke and myocardial infarction treated with hydrogen molecule is taught in Para [0031], Lucas, differs from the claimed invention in the use of oxygen and air. JP Patent teaches the use of hydrogen gas for the treatment of acute cerebral infarction at the concentration of 1-4% (v/v), which can be in combination with oxygen gas or air. See Para [0017]. It would have been obvious to a person skilled in the art toad oxygen or air to the molecular hydrogen taught by Lucas, motivated by the teachings of JP Patent, which teaches the addition of oxygen and air to hydrogen for the treatment of cerebral infarction as old and old. The amelioration of the symptoms associated with cerebral stroke is achieved by treating cerebral stroke with molecular hydrogen. Applicant has presented no evidence to establish the unexpected or unobvious nature of the claimed invention, and as such, claims 9-17 are properly rejected under 35 U.S.C. 103 (a).

Applicant’s arguments and remarks have been noted. Applicant in his remarks argues that “Lucas’ teaching of bringing two components together to start a chemical reaction in which hydrogen is released (See Lucas, e.g., at paragraph [0018]), mentioning that strokes release large amounts of ROS in localized areas ([0031]), mentioning that hydrogen is capable of rendering free radicals harmless in the body (See Lucas, e.g., [0003]), and mentioning that hydrogen can help to reduce the further destruction of tissue in the event of stroke (See Lucas, e.g., [003 I]), are not the same as Applicant’s required claim limitation of administering a composition comprising molecular hydrogen as the active ingredient to a human having a postcerebral stroke sequela”. It is the examiner’s position that Lucas’ teaching in producing hydrogen molecule and treating stroke reads on the use of hydrogen for treating stroke regardless of how the hydrogen molecule is formed. Lucas also teaches the use of hydrogen can help to reduce the further destruction of tissue in the event of stroke. Although, Lucas is silent in teaching specifically a timeline for administration of hydrogen , but JP Patent teaches the use of hydrogen molecule 24 hours after stroke, which is encompassed by the claimed time range. To use a molecule being used for treating stroke and use it to prevent the symptoms of having stroke is considered to be within the skill of the artisan. To use different devices in order to produce hydrogen molecule is also considered to be within the skill of the artisan.  Applicant’s arguments and remarks of 10/27/2021 have been noted.  Applicant in his remarks argues that “Paragraph [0035] of Lucas, at most, only provides a general description of “MUS” or medically unexpected syndromes, and a listing of the syndromes for specific body parts (e.g., brain, throat and mouth, gastro-intestinal tract, eyes, etc.).
Paragraph [0036] of Lucas describes that activation of the innate immune system is involved in MUS, and further lists specific forms/symptoms/conditions of MUS. Although, Lucas, in that paragraph states that “Hydrogen can alleviate the symptoms for fatigue conditions that are mainly due to ROS,” there is no teaching or suggestion whatsoever in the cited paragraphs [0035] — [0036] that would:
(1) indicate any relationship between post-cerebral stroke sequela and MUS;

(3) show that hydrogen ameliorates MUS”.  It is the examiner’s position that it would have been obvious to a person skilled in the art to treat the same condition with the same active ingredients regardless of the cause of the disorder.  Lucas teaches the treatment of disorders encompassing the claimed disorders, such as, language disorder, effect on the muscles and pain. See Para [0035] and [0036 ]. Therefore, if hydrogen is used or the treatment of disorders that read on the claimed symptoms of stroke, it is expected that hydrogen would treat such disorders caused by any condition in the absence of evidence to the contrary. The arguments is also applicable to JP Patent. Lucas clearly teaches the use of hydrogen for the treatment of conditions that overlap with the claimed conditions. The addition of oxygen to hydrogen is taught by the JP Patent. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573. The examiner can normally be reached Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ZOHREH A FAY/Primary Examiner, Art Unit 1617